Order filed August 10, 2021




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                              NO. 14-20-00813-CR
                                     ____________

                          JASPER DAVIS, Appellant

                                         V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1573130

                                      ORDER

      Appellant is represented by appointed counsel, Celeste Blackburn.
Appellant’s brief was originally due April 29, 2021. We granted three extensions
of time to file appellant’s brief until August 2, 2021. When we granted the third
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed.

      Accordingly, we order Celeste Blackburn to file a brief with the clerk of this
court on or before August 24, 2012. If Celeste Blackburn does not timely file the
brief as ordered, the court may issue an order requiring appointment of new
counsel.

                                                    PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.